Citation Nr: 0028410	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-10 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected obstructive airway disease, rated as 10 percent 
disabling effective June 8, 1998.  

2.  Entitlement to a higher initial rating for service-
connected tendonitis of the right wrist, rated as 
noncompensable effective June 8, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1995 to June 
1998.  

These matters came to the Board of Veterans' Appeals (Board) 
from an October 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
in pertinent part, granted the claim of service connection 
for obstructive airway disease and tendonitis of the right 
wrist.  In February 1999, the veteran submitted a notice of 
disagreement with the ratings assigned for each of these 
service-connected disabilities.  In March 1999, a statement 
of the case was issued and the veteran submitted his 
substantive appeal.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected obstructive airway 
disease is manifested by FEV-1 88% of predicted value, FVC 
106% predicted value, FEV-1/FVC 83% of predicted value, and 
DLCO 130% of predicted value, productive of no more FEV-1 of 
71- to 80-percent predicted, or FEV-1/FVC or 71 to 80 
percent, or intermittent inhalational or oral bronchodilator 
therapy. 

3.  The veteran's service-connected right (major) wrist 
disability is manifested by stiffness and soreness following 
injury or overuse, but does not cause limitation of motion, 
weakness, instability or significant functional limitation. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected obstructive airway disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.103, 4.7, 4.97, Diagnostic Codes 6600, 6601, 6602, 6603, 
6604 (1999).  

2.  The criteria for a compensable evaluation for service-
connected right wrist disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 4.7, 
4.21, 4.27, 4.71a, Diagnostic Codes 5099-5024, 5214, 5215 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records document treatment for a right 
wrist injury during service.  The records also document the 
treatment of a mild obstructive defect.  The veteran's claim 
of service connection for these disabilities was initially 
received in April 1998.  He was discharged from service on 
June 7, 1998.

A VA examination was conducted in September 1998.  Regarding 
the wrist, the veteran reported that he has had recurrent 
episodes of stiffness and soreness.  He denied having any 
weakness, numbness or tingling, and was not under any 
treatment.  He reported that if he overuses or accidentally 
injures the wrist, there is markedly increased stiffness and 
pain which usually lasts for a few days.  Whenever he 
anticipates using the wrist extensively, he will wear a 
brace.  On examination, there was full range of active and 
passive motion in all joints tested.  There was full strength 
in flexion and extension at the wrist and the small muscles 
of the hands showed full strength.  His deep tendon reflexes 
were all +2.  The examiner reported a diagnosis of previous 
wrist injury, and the x-rays were negative for degenerative 
arthritis.  

Regarding his respiratory system, the examiner recited the 
history of the diagnosis of mild obstructive airway disease 
with asthma.  The veteran reported that he is unable to run 
due to shortness of breath and is able to climb about three 
flights of stairs before becoming short of breath.  He has a 
chronic cough, which is productive of clear mucous.  He was 
not under treatment.  On examination, lungs were clear to 
auscultation and there was no evidence of weight loss or 
gain.  Inspection of the chest was normal.  The examiner 
reported a diagnosis of obstructive airway disease.  The 
chest x-ray did not reveal any abnormality.

Pulmonary function tests were conducted.  The following was 
noted with regard to spirometry: FEV-1 88% of predicted 
value; FVC 106% predicted value; and FEV-1/FVC 83% of 
predicted value.  DLCO was 130% of predicted value.  The 
examiner commented that the spirometric results were 
suggestive of mild airway obstruction.  Impairment of the 
expiratory flows suggest intrathoracic extrapulmonary airways 
obstruction or poor effort, and clinical correlation was 
suggested.  Lung volumes were normal.  There was mildly 
increased diffusing capacity for carbon monoxide.  There was 
no significant response to bronchodilators, nevertheless 
clinical benefit could occur in the absence of spirometric 
improvement.  

By rating action of October 1998, service connection was 
established for obstructive airway disease and tendonitis of 
the right wrist.  The respiratory disorder was rated as 10 
percent disabling, effective June 8, 1998.  The wrist 
disability was rated as 0 percent disabling, effective June 
8, 1998.  

Legal Analysis

The Board finds that the veteran's claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
rating assigned for his respiratory and right wrist 
disabilities.  Thus the Board must consider the rating, and, 
if indicated, the propriety of a staged rating, from the 
initial effective date forward.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  With regard to the disabilities at 
issue, the Board finds that the evidence does not demonstrate 
that there was in increase or decrease in the disabilities 
that would suggest the need for staged ratings. 

Obstructive Airway Disease

Service connection is currently in effect for obstructive 
airway disease, rated 10 percent disabling under the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6602 (1999).  
Diagnostic Code 6602 contemplates bronchial asthma.  A 10 
percent rating is assigned in the following instances: FEV-1 
of 71- to 80-percent predicted, or; FEV-1/FVC or 71 to 80 
percent, or; intermittent inhalational or oral bronchodilator 
therapy.  A 30 percent rating is assigned in the following 
instances: FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  

Given the pulmonary function test results from the VA 
examination, it is clear that those results are not readings 
such as FEV-1 56- to 70-percent predicted, or FEV-1/FVC 56 to 
70 percent, as required for a 30 percent rating under 
Diagnostic Code 6602.  Also, there is no evidence of record 
that the veteran is on daily inhalational or oral 
bronchodilator therapy, or that he uses inhalational anti-
inflammatory medication.  Therefore, the disability picture 
presented does not approximate the criteria for a higher 
rating, and there is not a question as to which rating should 
apply.  38 C.F.R. § 4.7 (1999).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
6602, do not provide a basis to assign an evaluation higher 
than the 10 percent rating currently in effect.

Under Diagnostic Codes 6600 (chronic bronchitis), 6603 
(pulmonary emphysema), and 6604 (chronic obstructive 
pulmonary disease), a 30 percent rating is assigned when FEV-
1 is 56- to 70 percent predicted, or FEV-1/FVC is 56 to 70 
percent, or DLCO (SB) is 56- to 65-percent predicted.  
However, the pulmonary function tests in this case do not 
reflect the readings required for a higher rating if these 
Diagnostic Codes were applied.  Under Diagnostic Code 6601, a 
30 percent rating is assigned for bronchiectasis with 
incapacitating episodes of infection of two to four weeks 
total duration per year, or if there is daily productive 
cough with sputum that is at times purulent or blood-tinged 
and requires prolonged (lasting four to six weeks) antibiotic 
usage more than once a year.  That is not the case here since 
these episodes have not been found to be incapacitating.  
Also, the productive cough the veteran described at the time 
of the VA examination is not to the degree that is required 
for this Diagnostic Code.  Therefore, Diagnostic Code 6601 is 
not applicable in this instance.  

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.

Right (Major) Wrist Tendonitis

Service connection is currently in effect for tendonitis of 
the right wrist, rated as noncompensable under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5099-5024 (1999).  
Diagnostic Code 5099 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.71a.  See 38 C.F.R. § 4.27 (1999).  
Separate diagnostic codes identify the various disabilities.  
Pertinent regulations do not require that all cases show all 
the findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Diagnostic Code 5024 
contemplates tenosynovitis, and provides that it is to be 
rated based on limitation of motion of the affected parts as 
degenerative arthritis.  Diagnostic Code 5215 contemplates 
limitation of wrist motion.  A 10 percent rating is assigned 
when major or minor extremity palmar flexion is limited in 
line with the forearm, or when major or minor extremity 
dorsiflexion is less than 15 degrees. 

In this case, the VA examination x-rays were negative for 
degenerative arthritis.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69 (1999).  In this case, 
the veteran's notice of disagreement, he indicated that he is 
right handed.  Therefore, this disability involves the major 
hand.    

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

As noted, the veteran complains of stiffness and soreness on 
overuse or injury of the wrist, and wears a brace whenever he 
anticipates extensive use of the wrist.  However, on VA 
examination, there was full range of motion and full 
strength.  The limitation of motion required by Diagnostic 
Code 5215 is not shown.  Actually painful motion with joint 
or periarticular pathology is not shown.  See 38 C.F.R. 
§ 4.59.  Nor is there objective evidence of functional loss 
or weakness.  See 38 C.F.R. § 4.40.  Therefore, even with the 
considerations set forth by the Court in DeLuca, the criteria 
for a 10 percent rating under Diagnostic Code 5215 have not 
been met.  While there is stiffness and soreness following 
overuse or injury, the evidence does not show that the degree 
of limitation is comparable to palmar flexion limited in line 
with the forearm, or dorsiflexion less than 15 degrees, or 
significant functional loss as contemplated by DeLuca.  
Therefore, the disability picture presented does not more 
nearly approximate the criteria for a compensable rating of 
10 percent, and there is not a question as to which rating 
should apply.  38 C.F.R. § 4.7 (1999).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5215, do not provide a basis to assign a compensable 
evaluation.

Diagnostic Code 5214 contemplates wrist ankylosis, and a 30 
percent rating is assigned for wrist (major) favorable 
ankylosis in 20 degrees to 30 degrees dorsiflexion.  As 
noted, there is full wrist motion and it is not ankylosed.  
Also, it has not been shown that the limitation upon overuse 
is comparable to ankylosis.  Therefore, Diagnostic Code 5214 
would not apply in this instance.  

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.
ORDER

Entitlement to an initial rating greater than 10 percent for 
service-connected obstructive airway disease has not been 
established, and the appeal is denied.

Entitlement to an initial compensable rating for service-
connected right wrist disability has not been established, 
and the appeal is denied.  



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

